Citation Nr: 1502033	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-06 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Veteran represented by:	Robert Osborne, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1988 to February 1990, October 2002 to March 2003, and November 2003 to December 2005.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2008 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (the appeal was later transferred to the Atlanta, Georgia RO).  

In November 2014, the Appellant testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Atlanta, Georgia.  The transcript of this hearing is a part of the record.  

At the November 2014 hearing, the Veteran's representative requested that the claim of entitlement to service connection for PTSD also include depression as they stem from the same stressor.  The Board has considered whether the issue of entitlement to service connection for PTSD should be read more broadly to include a general claim of entitlement to service connection for an psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement of service connection for an acquired psychiatric disorder, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

This claim has been processed through the Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration of the existence of these electronic documents.  


FINDINGS OF FACT

Resolving all doubt in favor of the Veteran, an acquired psychiatric disorder, variously diagnosed as major depression, generalized anxiety disorder, and obsessive compulsive disorder (OCD), is etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As the Board's decision to grant service connection for an acquired psychiatric disorder, to include major depression, generalized anxiety disorder, and OCD, variously diagnosed, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.
I. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

PTSD 

The Veteran claims that his current mental hearing problems are a result of an errnoneous early separation from service.  The Veteran reported that an administrative error lead to a three month early separation which caused him to go through severe financial duress and homelessness.   

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f). 

Service connection for PTSD "requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f) . 

A review of the Veteran's service treatment records indicates that the Veteran was treated for alcohol dependence from August 2005 to November 2005.  

In this case, first and foremost, there is no competent evidence of a current diagnosis for PTSD.  An August 2008 VA treatment record diagnosed the Veteran with PTSD "related to homeless period in 2005 to 2006."  

The December 2013 VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD based on the DSM-IV criteria.  The claimed stressor of homelessness does not meet the DSM-IV criteria because it is not related to the a fear of hostile military or terrorist activity.  Without a current medical diagnosis of PTSD (or any other psychiatric disorder), VA cannot award service connection. 

One of the requirements for service connection is competent evidence that a claimed disability currently exists.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Without a current medical diagnosis of PTSD, or of any other psychiatric disorder, VA cannot grant an award of service connection.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  There is no competent medical evidence on file that shows a current diagnosis for PTSD.  While VA has conceded the occurrence of Veteran's alleged stressor due to early separation, service connection cannot be awarded without a current diagnosis of PTSD in accordance with the DSM-IV criteria.  

Based on the foregoing, the Board finds that the evidence of record does not support the award of service connection for PTSD.  


Psychiatric Disorder, Other Than PTSD

In an August 2008 Statement in Support of Claim for Service Connection for PTSD, the Veteran explained that his separation orders were to be extended until December 31, 2005.  The Veteran explained that as he waited for the extended orders, money started to run out and he became homeless.  

The record shows that the Veteran has been diagnosed with psychiatric disorders other than PTSD, to include a major depressive disorder, generalized anxiety disorder, obsessive compulsive disorder, and alcohol dependence.  

In an August 2008 treatment record from the Dublin VA Medical Center (VAMC), the Veteran was screened positive for PTSD and depression.  The Veteran reported symptoms of depressed mood, hearing voices, crying spells, and flashbacks to military and personal life.  The Veteran reported the traumatic feeling of embarrassment when he was homeless for three months without military orders.  The physician diagnosed him with PTSD related to his homeless period.  In November 2008, the Veteran reported having some difficulty in the past couple of days because the current weather reminds of his period of homelessness from September 2005 to December 2005.  The Veteran reported that while the error was being resolved, he was not paid which led to financial hardships and the Veteran lived out of his car.  The Veteran was noted to have symptoms of depressed mood, tearful, and anxious affect.  A June 2009 continued to diagnose the Veteran with PTSD, generalized anxiety, and OCD related to his homeless period.  The physician noted that his condition remains unchanged in spite of medication and therapy.  

A January 2010 private treatment record from Dr. D.M. indicated that the Veteran's thought process were marked by recurrent thoughts of events that led up to his homelessness.  The psychologist noted that the Veteran is unemployed and last worked in October 2009 at Robins Air Force Base (AFB) due to PTSD and depression.  The psychologist also noted a history of alcohol abuse and sleep impairment.  The psychologist summarized the Veteran's problems are PTSD exacerbated by possible mood disorder (depression) related to medical condition and OCD.  

In October 2010, the Veteran was admitted to the Coliseum Psychiatric Center for alcohol detoxification treatment.  The examiner noted that his PTSD disorder stems from the severe problems he experienced years ago while in the military when he was mistakenly stopped for all of his pain medication for four month and went through a period of severe financial stress.  

In a January 2012 private treatment evaluation report from Dr. M.H., the Veteran reported that his OCD symptoms have been problematic since 2005 when the mistaken orders led to his homelessness.  The Veteran stated that he is depressed and has nightmares about the difficult time in his life.  The Veteran also reported that two years after seperation, the mistake was corrected and that he received back pay for that time.  The psychologist summarized his condition of PTSD, OCD, and depression as a result of his homelessness in 2005.  

In December 2013, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed PTSD condition.  The examiner provided a diagnosis of major depressive disorder and generalized anxiety disorder.  The examiner noted the previous diagnosis of PTSD stemming from his period of homelessness but found that his stressor does not meet the criteria for PTSD because the stressor is not related to the Veteran's fear of hostile military or terrorist activity.  The examiner concluded that his current mental health conditions are not due to or caused by military experience.  By way of rationale, he pointed out that the Veteran was discharged in 2005 and was not treated for a mental health problem until August 2008, although it was noted that he was treated for alcohol dependence in service.  

The Veteran's personnel service records confirm that in June 2007, a Memorandum from the Department of the Air Force corrected the Veteran's active duty separation date from September 30, 2005 to December 31, 2005.  The Veteran has provided a June 2007 DD 215 reflecting the corrected separation date to December 31, 2005.  

Pursuant to the updated DD 215, the Board finds that the Veteran's reported period of homelessness from September 2005 to December 2005 occurred in service and that the VA and private medical opinions relate the Veteran's current psychiatric condition to this period of severe financial hardship.  Further, the Veteran is considered competent to report about factual matters about which he had firsthand knowledge, including experiencing severe financial hardships, and being homeless.  Further, the Veteran's reports were made not only to VA for purpose of adjudicating entitlement to service connection, but also to numerous medical providers treating his condition; in that regard, lay statements made while medical treatment was being rendered may be afforded high probative value, and statements made for the purpose of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  For these reasons, the Board finds it is at least as likely as not that the Veteran's psychiatric condition was incurred in service, as he contends.

Turning to the question of whether there is a nexus, or link, between the currently shown disability and the in-service event, the record shows that the Veteran's psychiatric condition, including major depression, generalized anxiety, and OCD has been linked to his experience of homelessness in service.  The December 2013 VA psychologist found that the Veteran's psychiatric condition was not PTSD due to his reported stressors, however the examiner did not provide an opinion as to the nature and etiology of his major depression and anxiety condition.   However, VA treatment records and private examination reports of record have all linked his psychiatric condition to the Veteran's period of homelessness.  The August 2008 VA physician diagnosed the Veteran with PTSD related to his period of homelessness.  The January 2012 private psychologist also opined that his OCD and depression stems from period of homelessness.  Accordingly, given that the record is at least in relative equipoise, the Board finds it reasonable to conclude that record evidence establishes a nexus between the Veteran's current psychiatric disability, however diagnosed, and active duty service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for an acquired psychiatric condition have been met.  The appeal is granted.


ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


